DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-3, 5-15 and 23-25 with traverse, in the reply filed on July 13, 2022 is acknowledged.  
The traversal is on the ground(s) that new claims 23-25 now have individual claims that require, for example: the separating device including a centrifugal separator and/or a deflecting separator and/or one or more through-flow elements; the separating device including a centrifugal separator and/or a deflecting separator and/or a brush-type separator and/or one or more perforated plate elements; the separating device including a centrifugal separator and/or a deflecting separator and/or one or more through-flow elements and/or a brush-type separator and/or one or more perforated plate elements.  
This is not found persuasive because, the new claims while including the centrifugal separator and/or a deflecting separator, the additional elements of one or more through-flow elements or a brush-type separator or one or more perforated plate elements have been constructively not elected elements.  Therefore for claims 23-25, with regards to prior art, the centrifugal separator and/or a deflecting separator is searched and applied accordingly.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
centrifugal separator 162 and a deflecting separator 164 are not shown, currently the pair of separators point to the same open white space between dividing cylinder 116 and aerosol chamber base 124;
centrifugal separator and a deflecting separator and one or more through-flow elements are not shown;
a centrifugal separator and a deflecting separator and a brush- type separator and or one or more perforated plate elements;	
the separating device includes a centrifugal separator and a deflecting separator and one or more through-flow elements and a brush-type separator and one or more perforated plate elements;
a supply device for supplying an additive, in particular a liquid, to the interior of the aerosol casing;
an additional aerosol nozzle and a spray nozzle for spraying a liquid and a drop generator for the purpose of introducing liquid drops;
the supply device is arranged directly below a central region of the interior of the aerosol casing, as seen in the direction of gravity, and directed into the central region;

These features/elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 23, the claim recites “centrifugal separator and/or a deflecting separator and/or one or more through-flow elements”.  However, with the claim interpretation of “and”, the arrangement is not clearly depicted in drawings supplied by the applicant or explicitly disclosed or suggested in the applicants’ specification.
In regards to claim 24, the claim recites “the separating device includes a centrifugal separator and/or a deflecting separator and/or a brush- type separator and/or one or more perforated plate elements”.  However, with the claim interpretation of “and”, the arrangement is not clearly depicted in drawings supplied by the applicant or explicitly disclosed or suggested in the applicants’ specification.
In regards to claim 25, the claim recites “the separating device includes a centrifugal separator and/or a deflecting separator and/or one or more through-flow elements and/or a brush-type separator and/or one or more perforated plate elements”.  However, with the claim interpretation of “and”, the arrangement is not clearly depicted in drawings supplied by the applicant or explicitly disclosed or suggested in the applicants’ specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation of “one or more aerosol nozzles are directed at least approximately tangentially into the interior”, and the claim also recites “an aerosol gas stream that rotates in a ring or a spiral or a helix is producible in the interior of the aerosol casing” which is the narrower statement of the range/limitation.
In the present instance, claims 8 and 14 recites the broad recitation of “an additive”, and the claim also recites “a liquid” which is the narrower statement of the range/limitation.
In the present instance, claim 13 recites the broad recitation of “different aerosol variants having different droplet size distributions are configured to be discharged and/or conveyed”, and the claim also recites “in particular with as little adverse effect as possible, in particular selectively” which is the narrower statement of the range/limitation. 
In the present instance, claim 14 recites the broad recitation of “a droplet size distribution and/or a volumetric flow of the generated and/or provided aerosol is adjustable in targeted manner”, and the claim also recites “a) varying the volumetric flows and/or pressures of the carrier gas and/or the liquid for the one or more aerosol nozzles; and/or b) varying a volumetric flow and/or pressure of an additional gas stream that is introduced into the interior in addition to the carrier gas; and/or c) varying a volumetric flow and/or pressure of an additive, in particular liquid” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 15, the claims recites “one or more carrier ducts or includes or forms one or more carrier duct connection points”, however, this recitation is found in claim 1.  It is unclear if the recitation of claim 15 is intended to be different than the recitation found in claim 1 or should refer back to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12, 14 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiba (WO-2018-150593, corresponding US 2019/0374731 cited below).
In regards to claim 1, Hashiba teaches an inhaler (1, aerosol device) comprising:
a vessel (10, aerosol casing) (fig. 1; para. 83);
a three fluid nozzle (2, aerosol nozzle) for generating an aerosol stream from a carrier gas such as air and a first liquid, where the aerosol nozzle is directed into an interior of the vessel and is arranged in the vessel (fig. 1; para. 85-86);
at least one spray port attaching portion (28a, carrier duct connection point) for connecting a spray guiding conduit (28b, carrier duct), by means of which the aerosol is guidable away from the interior of the vessel (fig. 1; para. 112-114).
In regards to claim 2, Hashiba teaches the inhaler comprises particle sorting plates (20-24, separating device) for controlling/separating liquid droplets from the aerosol, where the particle sorting plates are arranged between the three fluid nozzle the at least one spray port attaching portion, as seen in a direction of flow of the aerosol (fig. 1, 3-5; para. 111).
In regards to claims 3 and 23-25, Hashiba teaches the particle sorting plates, which represents a deflecting separator as any aerosol impacting the solid portion of the particle sorting plates would be deflected/directed away/downwards/sideways from the solid portion of the particle sorting plates and not allowed to flow towards the at least one spray port attaching portion (fig. 1, 3-5; para. 124-125).
In regards to claim 8, Hashiba teaches a storing vessel (26b, supply device) for supplying a second liquid to the three fluid nozzle, and second liquid is sprayed into the interior of the vessel (fig. 1-2; para. 116, 122).
In regards to claim 10, Hashiba teaches the storing vessel is below a central region of the interior of the vessel as seen in the direction of gravity (fig. 1).
In regards to claim 12, Hashiba teaches an aerosol chamber base proximate to an element which defines the discharge port (10b), aerosol chamber base terminates an aerosol region of the interior of the vessel and comprises a shape of cone or truncated cone with a cone tip which points downwards (fig. 1; para. 126)
In regards to claim 14, Hashiba teaches a control device (42) that controls a droplet size distribution or volumetric flow of aerosol by varying pressure of the gas (fig. 1, 6; para. 128).

Claims 1-3, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (US 2005/0017092).
In regards to claim 1, Kinoshita teaches a device (1, aerosol device) comprising:
a mist box (2, aerosol casing) (fig. 4; para. 21-22);
an injection port (3A, aerosol nozzle) for delivers a mist/aerosol stream a primary spray (3), where the injection port is directed into an interior of the mist box and is arranged in the mist box (fig. 4; para. 20-21);
a sucking portion (5A, carrier duct connection point) connected to a blowing portion (5B, carrier duct), by means of which the mist is guidable away from the interior of the mist box (fig. 4; para. 22-23).
In regards to claim 2, Kinoshita teaches a wall portion (2a, separating device) which separates liquid droplets from the mist, the wall portion is arranged between the injection port and the sucking portion as seen in a direction of flow of the mist (fig. 4; para. 25).
In regards to claim 3, Kinoshita teaches the wall portion (2a) is a deflecting separator as large mist particles in the original mist are liquefied upon collision against the wall portion (2A), where the liquid is deflected downwards towards an oil collecting drain (4) (fig. 3; para. 25).
In regards to claim 8, Kinoshita teaches a supply of oil from a liquid tank (supply device) which supplies oil/liquid to the interior of the mist box (fig. 4; para. 21).
In regards to claim 14, Kinoshita teaches the volumetric flow of the mist is controllably ejected from the sucking portion by controlling the amount of air (para. 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as applied to claims 1-3, 8 and 14 above, and further in view of Hattori (US 2002/0007706).
In regards to claim 5, Kinoshita as discussed above, but does not explicitly teach the interior of the aerosol casing takes an at least approximately rotationally symmetrical form, and/or wherein the one or more aerosol nozzles are directed at least approximately tangentially into the interior such that in particular an aerosol gas stream that rotates in a ring or a spiral or a helix is producible in the interior of the aerosol casing.
However, Hattori teaches a container which provides a rotationally symmetrical form and provides nozzles which directs a gas and liquid tangentially into the interior of the container to provide a spiral stream (fig. 6-8; para. 83, 86, 93-94).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the container with the arrangement of nozzles supplying fluid tangentially to the wall of the container of Hattori onto the mist box and injection port of Kinoshita because Hattori teaches it reduce large mist droplets and control mist conveying speed (para. 26-27).
In regards to claim 6, Kinoshita as discussed above, but does not explicitly teach he interior of the aerosol casing includes an annular flow region and a central region, wherein the annular flow region surrounds the central region in a ring, wherein the one or more aerosol nozzles are directed into the annular flow region, and wherein the one or more carrier duct connection points directly adjoin the central region.
However, Hattori teaches the container provides an annular flow region proximate to the regions of the nozzles (65/66) and a central region within a mist-conveying pipe-67 which connects to a mist conveying pipe-71, where the annular flow region surrounds the central region in a ring (fig. 6-8; para. 84, 87).
Hattori teaches nozzles are directed into the annular flow region and the mist-conveying pipe directly adjoins the central region (fig. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the container with the arrangement of nozzles of Hattori onto the mist box and injection port of Kinoshita because Hattori teaches it reduce large mist droplets and control mist conveying speed (para. 26-27).
In regards to claim 7, Kinoshita and Hattori as discussed, where the mist-conveying pipe-67 provides a hollow cylindrical dividing wall between the central region and the annular region.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as applied to claims 1-3, 8 and 14 above, and further in view of Bolz (US 2007/0057083).
In regards to claim 9, Kinoshita as discussed above, but does not explicitly teach 
the aerosol device includes an additional aerosol nozzle and/or a spray nozzle for spraying a liquid and/or a drop generator for the purpose of introducing liquid drops.
	However, Bolz teaches two injector units (11, aerosol nozzles and additional aerosol nozzles) which delivers aerosol (spraying liquid) into a liquid container (1) (fig. 1; para. 20-21, 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the two injector units of Bolz onto the injection port of Kinoshita because Bolz teaches it provides the supply of aerosol ranging from small to large (para. 35).
 In regards to claim 10-11, Kinoshita as discussed above, but does not explicitly teach 
the supply device is arranged directly below a central region of the interior of the aerosol casing, as seen in the direction of gravity, and/or directed into the central region or 
the supply device is arranged in an aerosol chamber base that divides an aerosol region of the interior of the aerosol casing that serves to guide aerosol from a collecting region of the interior that serves to receive liquid
	However, Bolz teaches the liquid container (1) provides a supply of oil to the injector units.  Bolz teaches the supply of oil is below central region of the interior of the liquid container.  Bolz teaches the supply of oil represents a collecting region and the supply of oil divides the aerosol region above the supply of oil from the collecting region (fig. 1; para. 19, 21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the liquid container of Bolz onto the mist box of Kinoshita because Bolz teaches it will improve atomizing capacity (para. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Binu Thomas/Primary Examiner, Art Unit 1717